Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 04/07/2021 has been entered. Claims 1-3, 6-7 and 10-21 are currently pending in this application. 
Applicant’s arguments, see Pages 11-18, filed 04/07/2021, with respect to the rejection(s) of claim(s) 1-3, 6-7 and 10-21 under 35 U.S.C. 103 have been considered but they are not persuasive. Applicant states "… As noted above regarding Kakinuma related to independent claim 1, FIGS. 7 and 9 of Kainuma illustrate alternating sections of a filter region 258/358 and black filter 354 on a same plane level, but the black filter 354 is not "a light blocking part overlapping a boundary of an adjacent filter part among the filter parts and disposed on the first polarizing layer," as presently recited in independent claims 19…". Examiner respectfully disagrees. The language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. The claim 19 requests that “the first substrate further comprises a light blocking part overlapping a boundary of an adjacent filter part among the filter parts and disposed on the first polarizing layer, and the second substrate excluding the light blocking part”. First, the claim limitation “a light blocking part overlapping a boundary of an adjacent filter part among the filter parts” is not examined as and not equal to “a light blocking part overlapping an edge portion of an adjacent filter part among the filter parts in a plan view”; for the reference of Kakinuma, even the black matrix between the adjacent color filters 258/358 in the upper substrate of in Fig. 7 and 9 of are not an edge portion of the color filters 258/358, the black matrix between the adjacent color filters 258/358 in the second/upper substrate in Fig. 7 and 9 is the boundary of the adjacent color filter(s) 258/358 to limit/set up the space or area of the color filter(s); and the light blocking part 254/354 between the adjacent regions of 251/252/253/351/352/353 and disposed in the first/lower substrate in Fig. 7 and 9 is overlapping the black matrix between the adjacent color filters 258/358 in the second/upper substrate in a plan view. Second, when viewed in a tilted direction of Fig. 7 and 9, the light blocking part 254/354 between the adjacent regions of 251/252/253/351/352/353 and disposed in the first/lower substrate in Fig. 7 and 9 is overlapping an edge portion of an adjacent color filter in the upper substrate. Third, the limitation “the second substrate excluding the light blocking part” is not examined as “the second substrate excluding any light blocking part of the display device”, even the black matrix between the adjacent color filters 258/358 in Fig. 7 and 9 is disposed in the second/upper substrate, the light blocking part 254/354 between the adjacent regions of 251252/253/351/352/353 in Fig. 7 and 9 is not disposed in the second/upper substrate. Therefore, Kakinuma et al. teaches that the first substrate (the substrate below 240/340 in Fig. 7 and 9, [0171]) further comprises a light blocking part (254/354 in Fig. 7 and 9, [0167, 0177, 0190, 0202]) overlapping (Fig. 7 and 9) a boundary (Fig. 7 and 9, [0068], the black matrix between the adjacent color filters 258/358 in Fig. 7 and 9 are the boundary of the adjacent color filters 258/358) of an adjacent filter part (258/358 in Fig. 7 and 9, [0186, 0205, 0187, 0207, 0068, 0142]) among the filter parts (258/358 in Fig. 7 and 9, [0186, 0205, 0187, 0207, 0068, 0142]) and disposed on the first polarizing layer (23 in Fig. 7 and 9, [0187, 0207]), and the second substrate (the substrate above 240/340 in Fig. 7 and 9, [0171]) excluding (Fig. 7 and 9, [0167, 0177, 0190, 0202], even the black matrix between the adjacent color filters 258/358 in Fig. 7 and 9 is disposed in the second/upper substrate, the light blocking part 254/354 between the adjacent regions of 251252/253/351/352/353 in Fig. 7 and 9 is not disposed in the second/upper substrate) the light blocking part (254/354 in Fig. 7 and 9, [0167, 0177, 0190, 0202]). Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.
Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, lines 14-15, "a the second base substrate" should read - - the second base substrate - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, line 12 recites the limitation “wherein the second substrate comprising".  There is insufficient antecedent basis for this limitation of “the second substrate" in the claim. For examination purposes, examiner has interpreted this limitation as - -wherein a second substrate comprising- - . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. (US 2009/0115713) in view of One (US 2019/0121193) and Ishikawa et al. (US 2013/0128192).
Regarding claim 1, Kakinuma et al. teaches that a liquid crystal display device (Fig. 7 and 9, Fig. 10 and 12A-12B, [0071-0073, 0116-0121, 0171-0188, 0205-0256]) comprising: 
a light source member (60 in Fig. 7 and 9, Fig. 12A-12B, [0116, 0071-0073, 0121, 0215]) comprising a plurality of light emitting element packages (the of light emitting diodes of 60 which is corresponding to 423 in Fig. 12A-12B, [0209, 0213-0215, 0220]); and 
a display panel (Fig. 7 and 9, Fig. 10 and 12B) disposed on an upper side (Fig. 7 and 9, Fig. 10 and 12B) of the light source member (60 in Fig. 7 and 9, Fig. 12A-12B, [0116, 0071-0073, 0121, 0215]), the display panel (Fig. 7 and 9, Fig. 10 and 12B) comprising: 
a first substrate (the substrate below 240/340 in Fig. 7 and 9, [0171]) adjacent to the light source member (60 in Fig. 7 and 9, Fig. 12A-12B, [0116, 0071-0073, 0121, 0215]), and 
a second substrate (the substrate above 240/340 in Fig. 7 and 9, [0171]) facing the first substrate (the substrate below 240/340 in Fig. 7 and 9, [0171]),
wherein the first substrate comprises (the substrate below 240/340 in Fig. 7 and 9, [0171]): 
a first base substrate (20/330 in Fig. 7 and 9, [0187, 0207]); 

a light condensing layer (the layer corresponding to 255/256/257/355/356/357 and 215/315 in Fig. 7-9, [0169-0170, 0192-0193, 0170, 0193, 0067, 0124]) disposed on an upper side (Fig. 7 and 9) of the color conversion layer (the layer corresponding to 252/253/352/353 in Fig. 7 and 9, [0167, 0190, 0064-0065]); and 
a first polarizing layer (23 in Fig. 7 and 9, [0187, 0207]) disposed on an upper side (Fig. 7 and 9) of the first base substrate (20/330 in Fig. 7 and 9, [0187, 0207]); 
wherein the second substrate (the substrate above 240/340 in Fig. 7 and 9, [0171]) comprises: 
a second base substrate (10 in Fig. 7 and 9, [0186, 0205]); 
a second polarizing layer (13 in Fig. 7 and 9, [0187, 0207]) disposed on an upper side (Fig. 7 and 9) of the second base substrate (10 in Fig. 7 and 9, [0186, 0205]); and 
a circuit layer (the layer corresponding to the electrode 11 in Fig. 7 and 9, [0186, 0205]) disposed on a lower side (Fig. 7 and 9) of the second base substrate (10 in Fig. 7 and 9, [0186, 0205]);  
a color filter layer (258/358 in Fig. 7 and 9, [0186, 0205, 0187, 0207, 0068, 0142]) comprising a plurality of filter parts (Fig. 7 and 9, [0186, 0205, 0187, 0207, 0068, 0142]) for transmitting light of different wavelength ranges ([0187, 0207, 0068, 0142]); and 
a light blocking part ([0068, 0142], the black matrix for shading spaces between color patterns),
wherein the light condensing layer (the layer corresponding to 255/256/257/355/356/357 and 215/315 in Fig. 7-9, [0169-0170, 0192-0193, 0170, 0193, 0067, 0124]) comprises: 

a low reflective part (the layer corresponding to 215/315 in Fig. 7-9, [0170, 0193, 0067, 0124], the smoothing film 215/315 are formed, for example, using an acrylic resin or a silicone resin) disposed on the condensing pattern part (the part corresponding to 255/256/257/355/356/357 in Fig. 7-9, [0169-0170, 0192-0193]) to cover the protruding pattern (Fig. 7 and 9)
wherein each of the filters parts (258/358 in Fig. 7 and 9, [0186, 0205, 0187, 0207, 0068, 0142]) corresponds to (Fig. 7 and 9) the plurality of protruding patterns (the protruding patterns corresponding to 255/256/257/355/356/357 in Fig. 7-9, [0169-0170, 0192-0193]).
Kakinuma et al. teaches that the color conversion layer (the layer corresponding to 252/253/352/353 in Fig. 7 and 9, [0167, 0190, 0064-0065]) comprising phosphor particles ([0063-0064]). Kakinuma et al. does not teach the color conversion layer comprising a quantum dot. Kakinuma et al. also does not teach that the light blocking part disposed at a different level than adjacent filter parts and overlapping a boundary of the adjacent filter parts among the filter parts.
Ono teaches that a color conversion layer (the layer corresponding to CTLR/CTLG/CTLB in Fig. 8 and 13A-13D, [0054, 0060, 0064-0070]) comprising a quantum dot ([0060, 0064-0070]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ono for the system of Kakinuma et al. such that the color conversion layer of the system of Kakinuma et al. comprising a quantum dot since this would help to improve color purity or color reproducibility, and enlarge a color gamut (Ono, [0068, 0003]).

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ishikawa et al. for the system of Kakinuma et al. in view of Ono since this would help that the inter-pixel light-shielding layer and the frame light-shielding layer are formed of the same material in the same layer, and a narrower frame in the display panel can be achieved (Ishikawa et al., [0124, 0126, 0037]).

Regarding claim 10, Kakinuma et al. also teaches that the first substrate further comprises a filter layer (214/314 in Fig. 7 and 9, [0067, 0170, 0173, 0187, 0193, 0196, 0207]) disposed on one of an upper side (Fig. 7 and 9) and a lower side of the first base substrate (20/330 in Fig. 7 and 9, [0187, 0207]), and wherein the filter layer is configured to transmit blue light ([0187, 0173, 0207, 0196]) and reflect red light and green light ([0170, 0196, 0193, 0207]).

Regarding claim 15, Kakinuma et al. also teaches that at least one of the plurality of light emitting element packages (the of light emitting diodes of 60 which is corresponding to 423 in Fig. 12A-12B, [0209, 0213-0215, 0220]) comprises a light emitting element (the of light emitting diode of 60 which is corresponding to 423 in Fig. 12A-12B, [0209, 0213-0215, 0220]) configured to emit blue light ([0209, 0213, 0220, 0187, 0207]), wherein the color conversion layer (the layer corresponding to 252/253/352/353 in Fig. 7 and 9, [0167, 0190, 0064-0065]) comprises a first phosphor ([0063-0064, 0123, 0131, 0187, 0207]) configured to emit green light in response to being excited by the blue ([0063-0064, 0123, 0131, 0187, 0207]) and a second phosphor ([0063-0064, 0123, 0131, 0187, 0207]) 
Ono teaches that the color conversion layer (the layer corresponding to CTLR/CTLG/CTLB in Fig. 8 and 13A-13D, [0045, 0054, 0060, 0064-0070]) comprises a first quantum dot (GQD in Fig. 8, [0060, 0067]) configured to emit green light in response to being excited by the blue light ([0010, 0045, 0060, 0067]) and a second quantum dot (RQD in Fig. 8, [0060, 0067]) configured to emit red light in response to being excited by the blue light ([0010, 0045, 0060, 0067])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ono for the system of Kakinuma et al. in view of Ono and Ishikawa et al. since this would help to improve color purity or color reproducibility, and enlarge a color gamut (Ono, [0068, 0003]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. in view of One and Ishikawa et al. as applied to claim 1 above, and further in view of Bang et al. (US 2014/0184942).
Regarding claim 2, Kakinuma et al. does not teach that the color filter layer is disposed between the liquid crystal layer and the circuit layer.
Bang et al. teaches that a circuit layer (the layer corresponding to 300 in Fig. 1-6, [0042-0064]) including a touch sensing circuit (300 in Fig. 1-6, [0042-0064]) is disposed on a lower side (Fig. 1) of a second base substrate (210 in Fig. 1, [0042]), and a color filter layer (500 in Fig. 1 and 3-6, [0043]) is disposed between (Fig. 1 and 3-6) the liquid crystal layer (3 in Fig. 1, [0035]) and the circuit layer (the layer corresponding to 300 in Fig. 1-6, [0042-0064]).


Regarding claim 3, Kakinuma et al. does not teach that the light blocking part is disposed on a lower side of the filter parts.
Ishikawa et al. teaches that (Fig. 9, [0121-0126]) the light blocking part (24a in Fig. 9, [0121-0124]) is disposed on a lower side (Fig. 9, [0124]) of the filter parts (22R/22G/22B in Fig. 9, [0124]).
 Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ishikawa et al. for the system of Kakinuma et al. in view of Ono, Ishikawa et al. and Bang et al. since this would help that the inter-pixel light-shielding layer (24a) and the frame light-shielding layer (25a) are formed of the same material in the same layer, and a narrower frame in the display panel can be achieved (Ishikawa et al., [0124, 0037]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. in view of One and Ishikawa et al. as applied to claim 1 above, and further in view of Yang et al. (US 2020/0133053).
Regarding claim 6, Kakinuma et al. in view of One and Ishikawa et al. already teaches the first substrate adjacent to the light source member comprises the color conversion layer. Kakinuma et al. in 
Yang et al. teaches that a barrier layer (50 in Fig. 1, [0036, 0044]) disposed directly on (Fig. 1) at least one of an upper surface (Fig. 1) and a lower surface (Fig. 1) of a color conversion layer (20 in Fig. 1, [0036, 0044]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a barrier layer disposed directly on at least one of an upper surface and a lower surface of a color conversion layer as taught by Yang et al. for the system of Kakinuma et al. in view of One and Ishikawa et al. such that a barrier layer disposed on at least one of an upper surface and a lower surface of the color conversion layer of the system of Kakinuma et al. in view of One and Ishikawa et al. since this would help to prevent the quantum dot filter units from being infiltrated by water and oxygen, resulting in device failure  (Yang et al., [0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. in view of One and Ishikawa et al. as applied to claim 1 above, and further in view of Lee (US 2015/0036379).
Regarding claim 7, Kakinuma et al. teaches that the first substrate (Fig. 7 and 9) comprises the first base substrate (20/330 in Fig. 7 and 9, [0187, 0207]) and the color conversion layer (the layer corresponding to 252/253/352/353 in Fig. 7 and 9, [0167, 0190, 0064-0065]) disposed on the first base substrate (20/330 in Fig. 7 and 9, [0187, 0207]). Kakinuma et al. does not teach that the first substrate comprises a scattering layer disposed on one of an upper side and a lower side of the first base substrate, and wherein the scattering layer comprises a scattering particle of at least one of TiO2, SiO2, ZnO, Al2O3, BaSO4, CaCO3, and ZrO2.
Lee teaches that a color conversion layer (530 in Fig. 3-7, [0052, 0057-0073]) is disposed on a first base substrate (510 in Fig. 3-5, [0052]), a scattering layer (540 in Fig. 3-5, [0052, 0074-0084]) is 2, SiO2, ZnO, Al2O3, BaSO4, CaCO3, and ZrO2 ([0083]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Kakinuma et al. in view of Ono and Ishikawa et al. such that a scattering layer is disposed directly on a lower surface of the first base substrate of the system of Kakinuma et al. in view of Ono and Ishikawa et al., or directly on a lower surface of the color conversion layer of the system of Kakinuma et al. in view of Ono and Ishikawa et al., therefore, the first substrate of the system of Kakinuma et al. in view of Ono and Ishikawa et al. comprises a scattering layer disposed on one of an upper side and a lower side of the first base substrate of the system of Kakinuma et al. in view of Ono and Ishikawa et al., and wherein the scattering layer comprises a scattering particle of at least one of TiO2, SiO2, ZnO, Al2O3, BaSO4, CaCO3, and ZrO2 since this would help to improve the brightness uniformity of the incident light and protect the light conversion layer from the penetration of oxygen/moisture (Lee, [0075, 0076]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. in view of One and Ishikawa et al. as applied to claim 10 above, and further in view of Nada (US 2009/0147497).
Regarding claim 11, Kakinuma et al. teaches that the filter layer (214/314 in Fig. 7 and 9, [0067, 0170, 0173, 0187, 0193, 0196, 0207]) comprises a stack of plurality of insulating films ([0067]). Kakinuma et al. does not teach that the filter layer comprises: a plurality of first insulating films and a plurality of second insulating films, wherein the plurality of first insulating films and the plurality of second 
Nada teaches that the filter layer (24 in Fig. 2 and 4, [0075, 0082-0085], optical wavelength selection filter layer 24 having a function of transmitting blue-color light therethrough and reflecting red light and green light) comprises: a plurality of first insulating films (Fig. 24, [0075, 0082]) and a plurality of second insulating films (Fig. 24, [0075, 0082]), wherein the plurality of first insulating films and the plurality of second insulating films are alternately arranged with each other (Fig. 24, [0075, 0082]), and wherein the plurality of first insulating films and the plurality of second insulating films have different refractive index from each other (Fig. 24, [0075, 0082]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nada for the system of Kakinuma et al. in view of One and Ishikawa et al. since this would help to obtain a high light efficiency and improved luminance (Nada, [0010]).

Regarding claim 12, Kakinuma et al. does not teach that a refractive index of the first insulating films is equal to or greater than 1.4 and equal to or less than 1.6, and wherein a refractive index of the second insulating films is equal to or greater than 1.9 and equal to or less than 2.1.
Nada teaches that a refractive index of the first insulating films (Fig. 4, [0082]) is within a range of 1.2 to 1.5 ([0082]), and wherein a refractive index of the second insulating films (Fig. 4, [0082]) is within a range of 2.0 to 2.5 ([0082]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed ranges of equal to or greater than 1.4 and equal to or less than 1.6, and equal to or greater than 1.9 and equal to or less than 2.1 overlap with the ranges disclosed by the prior art.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a refractive index of the first insulating films is within a range of MPEP 2144. 05).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. in view of One and Ishikawa et al. as applied to claim 1 above, and further in view of Lee et al. (US 2016/0195764).
Regarding claim 14, Kakinuma et al. already teaches the first polarizing layer (23 in Fig. 7 and 9, [0187, 0207]). Kakinuma et al. in view of One does not teach that the first polarizing layer comprises a wire grid polarizer. 
Lee et al. teaches that (Fig. 6, [0119-0129]) a first polarizing layer (310A in Fig. 6, [0123, 0129]) comprises a wire grid polarizer ([0123]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nada for the system of Kakinuma et al. in view of One and Ishikawa et al. since this would help to provide a display apparatus with a relatively low manufacturing cost, a relatively light weight and a relatively small thickness, and a display quality of the display apparatus may be kept relatively high (Lee et al., [0129, 0010]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. (US 2009/0115713) in view of One (US 2019/0121193), Lee (US 2015/0036379) and Bang et al. (US 2014/0184942).
Regarding claim 19, Kakinuma et al. teaches that a display device (Fig. 7 and 9, Fig. 10 and 12A-12B, [0071-0073, 0116-0121, 0171-0188, 0205-0256]) comprising: 
a display panel (Fig. 7 and 9, Fig. 10 and 12B) including a first substrate (the substrate below 240/340 in Fig. 7 and 9, [0171]) and a second substrate (the substrate above 240/340 in Fig. 7 and 9, [0171]) facing the first substrate (the substrate below 240/340 in Fig. 7 and 9, [0171]); and 
a light source member (60 in Fig. 7 and 9, Fig. 12A-12B, [0116, 0071-0073, 0121, 0215, 0220]) disposed on a lower side (Fig. 7 and 9) of the display panel (Fig. 7 and 9, Fig. 10 and 12B), the light source member (60 in Fig. 7 and 9, Fig. 12A-12B, [0116, 0071-0073, 0121, 0215, 0220]) configured to provide first color light (the first primary light being blue light in Fig. 7 and 9, Fig. 12A-12B, [0187, 0207, 0220]) to the display panel (Fig. 7 and 9, Fig. 10 and 12B), 
wherein the first substrate (the substrate below 240/340 in Fig. 7 and 9, [0171]) comprises: 
a first base substrate (20/330 in Fig. 7 and 9, [0187, 0207]); 
a color conversion layer (the layer corresponding to 252/253/352/353 in Fig. 7 and 9, [0167, 0190, 0064-0065]) disposed on an upper side (Fig. 7 and 9) of the first base substrate (20/330 in Fig. 7 and 9, [0187, 0207]) and comprising phosphor particles ([0063-0064]); and 
a first polarizing layer (23 in Fig. 7 and 9, [0187, 0207]) disposed on an upper side (Fig. 7 and 9) of the color conversion layer (the layer corresponding to 252/253/352/353 in Fig. 7 and 9, [0167, 0190, 0064-0065]); and
a light condensing layer (the layer corresponding to 255/256/257/355/356/357 and 215/315 in Fig. 7-9, [0169-0170, 0192-0193, 0170, 0193, 0067, 0124]) disposed on an upper side (Fig. 7 and 9) of the color conversion layer (the layer corresponding to 252/253/352/353 in Fig. 7 and 9, [0167, 0190, 0064-0065]), 
and 
wherein the second substrate (the substrate above 240/340 in Fig. 7 and 9, [0171]) comprises: 

a circuit layer (the layer corresponding to the electrode 11 in Fig. 7 and 9, [0186, 0205]) disposed on a lower side (Fig. 7 and 9) of the second base substrate (10 in Fig. 7 and 9, [0186, 0205]);
a color filter layer (258/358 in Fig. 7 and 9, [0186, 0205, 0187, 0207, 0068, 0142]) comprising a plurality of filter parts (Fig. 7 and 9, [0186, 0205, 0187, 0207, 0068, 0142]) for transmitting light of different wavelength ranges ([0187, 0207, 0068, 0142]); and 
a second polarizing layer (13 in Fig. 7 and 9, [0187, 0207]) disposed on an upper side (Fig. 7 and 9) of the second base substrate (10 in Fig. 7 and 9, [0186, 0205]),
wherein the light condensing layer (the layer corresponding to 255/256/257/355/356/357 and 215/315 in Fig. 7-9, [0169-0170, 0192-0193, 0170, 0193, 0067, 0124]) comprises: 
a condensing pattern part (the part corresponding to 255/256/257/355/356/357 in Fig. 7-9, [0169-0170, 0192-0193]) comprising a protruding pattern (Fig. 7 and 9) protruding (Fig. 7 and 9) toward a direction of the second substrate (the substrate above 240/340 in Fig. 7 and 9, [0171]); and 
a low reflective part (the layer corresponding to 215/315 in Fig. 7-9, [0170, 0193, 0067, 0124], the smoothing film 215/315 are formed, for example, using an acrylic resin or a silicone resin) disposed on the condensing pattern part (the part corresponding to 255/256/257/355/356/357 in Fig. 7-9, [0169-0170, 0192-0193]) to cover the protruding pattern (Fig. 7 and 9),
and wherein each of the filters parts (258/358 in Fig. 7 and 9, [0186, 0205, 0187, 0207, 0068, 0142]) corresponds to (Fig. 7 and 9) the plurality of protruding patterns (the protruding patterns corresponding to 255/256/257/355/356/357 in Fig. 7-9, [0169-0170, 0192-0193]),
and wherein the first substrate (the substrate below 240/340 in Fig. 7 and 9, [0171]) further comprises a light blocking part (254/354 in Fig. 7 and 9, [0167, 0177, 0190, 0202]) overlapping (Fig. 7 and 9) a boundary (Fig. 7 and 9, [0068], the black matrix between the adjacent color filters 258/358 in 
Kakinuma et al. teaches that the color conversion layer (the layer corresponding to 252/253/352/353 in Fig. 7 and 9, [0167, 0190, 0064-0065]) comprising phosphor particles ([0063-0064]) Kakinuma et al. does not teach the color conversion layer comprising a quantum dot; a scattering layer disposed on an upper side or a lower side of the first base substrate; and the color filter layer disposed on a lower side of the circuit layer.
Ono teaches that a color conversion layer (the layer corresponding to CTLR/CTLG/CTLB in Fig. 8 and 13A-13D, [0054, 0060, 0064-0070]) comprising a quantum dot ([0060, 0064-0070]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ono for the system of Kakinuma et al. such that the color conversion layer of the system of Kakinuma et al. comprising a quantum dot since this would help to improve color purity or color reproducibility, and enlarge a color gamut (Ono, [0068, 0003]).
Lee teaches that a color conversion layer (530 in Fig. 3-7, [0052, 0057-0073]) is disposed on a first base substrate (510 in Fig. 3-5, [0052]), a scattering layer (540 in Fig. 3-5, [0052, 0074-0084]) is disposed directly on (Fig. 3-5) a lower surface of the first base substrate (510 in Fig. 3-5, [0052]) or 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Kakinuma et al. in view of Ono such that a scattering layer is disposed directly on a lower surface of the first base substrate of the system of Kakinuma et al. in view of Ono, or directly on a lower surface of the color conversion layer of the system of Kakinuma et al. in view of Ono, therefore, the first substrate of the system of Kakinuma et al. in view of Ono comprises a scattering layer disposed on one of an upper side and a lower side of the first base substrate of the system of Kakinuma et al. in view of Ono, since this would help to improve the brightness uniformity of the incident light and protect the light conversion layer from the penetration of oxygen/moisture (Lee, [0075, 0076]).
Bang et al. teaches that a circuit layer (the layer corresponding to 300 in Fig. 1-6, [0042-0064]) including a touch sensing circuit (300 in Fig. 1-6, [0042-0064]) is disposed on a lower side (Fig. 1) of a second base substrate (210 in Fig. 1, [0042]), and a color filter layer (500 in Fig. 1 and 3-6, [0043]) is disposed on a lower side (Fig. 1 and 3-6) of the circuit layer (the layer corresponding to 300 in Fig. 1-6, [0042-0064]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Bang et al. for the system of Kakinuma et al. in view of Ono and Lee such that a circuit layer including a touch sensing circuit is disposed on the lower side of the second base substrate of the system of Kakinuma et al. in view of Ono and Lee, and the color filter layer of the system of Kakinuma et al. in view of Ono and Lee is disposed on a lower side of the circuit layer since this would help to provide a display device integrated with touch sensing function (Bang et al., [0007, 0005]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. in view of One, Lee and Bang et al. as applied to claim 19 above, and further in view of Araki et al. (US 2015/0331278).
Regarding claim 20, Kakinuma et al. teaches that the first color light (the first primary light in Fig. 7 and 9, [0121, 209, 0213, 0220, 0187, 0207]) is a blue light ([0121]) and has a center wavelength of 420 nm to 470 nm ([0121]). Kakinuma et al. does not teach that the color conversion layer comprises: a first quantum dot configured to emit a second color light having a center wavelength of 520 nm to 570 nm in response to being excited by the first color light; and a second quantum dot configured to emit a third color light of a center wavelength of 620 nm to 670 nm in response to being excited by the first color light
One teaches that the color conversion layer (the layer corresponding to CTLR/CTLG/CTLB in Fig. 8 and 13A-13D, [0045, 0054, 0060, 0064-0070]) comprises: a first quantum dot (GQD in Fig. 8, [0060, 0067]) configured to emit a second color light as green light in response to being excited by the first color light as blue light ([0010, 0045, 0060, 0067]); and a second quantum dot (RQD in Fig. 8, [0060, 0067]) configured to emit a third color light as red light in response to being excited by the first color light as blue light ([0010, 0045, 0060, 0067]).
Araki et al. teaches that (Fig. 2-3, 7 and 9) the first color light as blue light has a center wavelength of 420 nm to 470 nm ([0047-0050], the blue light being light source light having the dominant wavelength of 450 nm), the second color light as green light having a center wavelength of 520 nm to 570 nm ([0048]) and the third color light as red light of a center wavelength of 7 620 nm to 670 nm ([0050]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the color conversion layer comprises: a first quantum dot configured to emit a second color light as green light in response to being excited by the first color light .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0094617) in view of Lee (US 2015/0036379), Ishikawa et al. (US 2013/0128192) and Jung et al. (US 2015/0241622).
Regarding claim 1, Park et al. teaches a display device (Fig. 2-4, Fig. 16-17, and Fig. 13A-15, [0043-0071, 0166-0228]) and comprising: 
a light source member (310, 320 and 330 in Fig. 16, [0182]) comprising a plurality of light emitting element packages (310 in Fig. 16, [0182-0185]); and 
a display panel (the panel above 330 in Fig. 16, [0170]) disposed on an upper side (Fig. 16) of the light source member (310, 320 and 330 in Fig. 16, [0182]), the display panel (the panel above 330 in Fig. 16) comprising: 

a second substrate (the substrate above the liquid crystal layer of 100 in Fig. 16, Fig. 4, [0170, 0045, 0050-0054]) facing the first substrate (the substrate between 330 and the liquid crystal layer of 100 in Fig. 16, Fig. 4, [0170, 0045]), 
wherein the first substrate (the substrate between 330 and the liquid crystal layer of 100 in Fig. 16, Fig. 4, [0170, 0045]) comprises: 
a color conversion layer (352 in Fig. 16, [0181]); 
a light condensing layer (372 in Fig. 16, Fig. 13A-14A, [0191, 0094], the prism sheet 372 condenses light in a first direction) disposed on an upper side (Fig. 16) of the color conversion layer (352 in Fig. 16, [0181]); and 
a first polarizing layer (140 in Fig. 16 and Fig. 4, [0170, 0179]); 
wherein the second substrate (the substrate above the liquid crystal layer of 100 in Fig. 16, Fig. 4, [0170, 0045]) comprises: 
a second base substrate (the substrate corresponding to 120 in Fig. 4, [0170, 0050-0054], Fig. 4); 
a second polarizing layer (150 in Fig. 16 and 14, [0179, 0170, 0054]) disposed on an upper side (Fig. 4 and 16, [0170, 0045]) of the second base substrate (the substrate corresponding to 120 in Fig. 4, [0170, 0050-0054], Fig. 4); and 
a circuit layer ([0170, 0051], the layer corresponding to the common electrode provided on the bottom surface of the upper substrate 120) disposed on a lower side ([0170, 0051]) of the second base substrate (the substrate corresponding to 120 in Fig. 4, [0170, 0050-0054], Fig. 4); and 

a light blocking part ([0170, 0050, 0052-0053]),
wherein the light condensing layer (372 in Fig. 16, Fig. 13A-14A, [0191, 0094]) comprises: 
a condensing pattern part (Fig. 13A-15, [0191, 0094]) comprising a plurality of protruding patterns (Fig. 13A-15, [0191, 0094]) protruding toward (Fig. 13A-15) a direction of the second substrate (the substrate above the liquid crystal layer of 100 in Fig. 16, Fig. 4, [0170, 0045]); and 
wherein each of the filters parts ([0053, 0082], Fig. 16) corresponds to (Fig. 16 and Fig. 13A-15, since each of the filters parts is corresponding to R/G/B is corresponding to the prism sheet 372 in Fig. 16, each of the filters parts is corresponding to R/G/B is corresponding to the plurality of the protruding patterns of the prism sheet 372) the plurality of protruding patterns (Fig. 13A-15, [0191, 0094]).
Park et al. teaches that the first substrate comprising the first polarizing layer on the upper side of the color conversion layer (Fig. 16), Park et al. does not teach the combination that the first substrate comprising a first base substrate; the color conversion layer disposed on an upper side of the first base substrate and comprising a quantum dot; and the first polarizing layer disposed on an upper side of the first base substrate. Park et al. also does not teach the light blocking part disposed at a different level than adjacent filter parts and overlapping a boundary of the adjacent filter parts among the filter parts, and a low refractive part disposed on the condensing pattern part to cover the protruding pattern.
Lee teaches that (Fig. 3-6, [0052-0092]) a first base substrate (510, or 510 and 540 in Fig. 3-6, [0052, 0092]) is directly on a lower surface of a color conversion layer (530 in Fig. 3-6, [0052-0092]), and the color conversion layer (530 in Fig. 3-6, [0052-0092]) disposed on an upper side (Fig. 3-6) of the first base substrate (510, or 510 and 540 in Fig. 3-6, [0052-0092]) and comprising a quantum dot ([0065-0071]).

Park et al. in view of Lee does not teach the light blocking part disposed at a different level than adjacent filter parts and overlapping a boundary of the adjacent filter parts among the filter parts, and a low refractive part disposed on the condensing pattern part to cover the protruding pattern.
Ishikawa et al. teaches that (Fig. 9, [0121-0126]) a light blocking part (24b/24a in Fig. 9, [0121-0126]) disposed at a different level (Fig. 9) than adjacent filter parts (22R/22G/22B in Fig. 9, [0124]) and overlapping (Fig. 9) a boundary of the adjacent filter parts (Fig. 9) among the filter parts (22R/22G/22B in Fig. 9, [0124]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ishikawa et al. for the system of Park et al. in view of Lee since this would help that the inter-pixel light-shielding layer and the frame light-shielding layer are formed of the same material in the same layer, and a narrower frame in the display panel can be achieved (Ishikawa et al., [0124, 0126, 0037]).
Park et al. teaches that the light condensing layer (372 in Fig. 16, Fig. 13A-14A, [0191, 0094]) is a prism sheet (Fig. 16, Fig. 13A-14A, [0191, 0094]) disposed below (Fig. 16) the first polarizing layer (140 in 
Jung et al. teaches that (Fig. 2 and 16, [0064-0072]) a prism sheet (140 in Fig. 2 and 16, [0064, 0069]) disposed below a first polarizing layer (160 in Fig. 2 and 16, [0064, 0070-0072]), a low refractive part (150 in Fig. 2 and 16, [0069]) disposed on the pattern part (Fig. 2 and 16, [0069]) of prism sheet (140 in Fig. 2 and 16, [0064, 0069]) to cover (Fig. 2 and 16, [0069]) the protruding pattern (Fig. 2 and 16, [0069]) of the prism sheet (140 in Fig. 2 and 16, [0064, 0069]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Jung et al. for the system of Park et al. in view of Lee and Ishikawa et al. such that a low refractive part disposed on the condensing pattern part of the system of Park et al. in view of Lee and Ishikawa et al. to cover the protruding pattern of the system of Park et al. in view of Lee and Ishikawa et al. since this would help to completely fill spaces between adjacent repeating triangular prisms of the prism pattern to define a surface substantially level for the above polarizing layer and provide a display apparatus having decreased thickness and improved image display quality,  and the luminance of the display apparatus may not be decreased (Jung et al., [0069, 0007, 0160]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Lee, Ishikawa et al. and Jung et al. as applied to claim 1 above, and further in view of Oh et al. (US 2015/0378216)
Regarding claim 16, Park et al. also teaches at least one of the plurality of light emitting element packages (310 in Fig. 16, [0182-0185]) further comprises a light emitting element (311 in Fig. 16, [0184-0185]) configured to emit blue light ([0184-0185]) and a part (313 in Fig. 16, [0184-0185]) covering the light emitting element (311 in Fig. 16, [0184-0185]) and including at least one fluorescent body ([0184-
Oh et al. teaches that (Fig. 9-11, [0106-0122]) at least one of the plurality of light emitting element packages (Fig. 10-11, [0112-0122]) further comprises a light emitting element (810a in Fig. 10-11, [0108]) configured to emit blue light ([0108]) and a sealing part (812a/812b in Fig. 10-11, [0112, 0117]) covering the light emitting element (810a in Fig. 10-11, [0108]) and including at least one phosphor (Fig. 10-11, [0112, 0117]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that at least one of the plurality of light emitting element packages further comprises a light emitting element configured to emit blue light and a sealing part covering the light emitting element and including at least one phosphor as taught by Oh et al. for the system of Park et al. in view of Lee, Ishikawa et al. and Jung et al. since this would help to employ a smaller amount of quantum dot phosphors, which may thus result in saving unit costs of the composite, improving the functionality of a backlight unit, and making the backlight unit slimmer (Oh et al., [0013, 0200]).

Regarding claim 17, Park et al. does not teach that the sealing part comprises a first phosphor configured to emit red light in response to being excited by the blue light, and wherein the color conversion layer comprises a first quantum dot configured to emit green light in response to being excited by the blue light.
Oh et al. teaches that (Fig. 9-11, [0106-0122]) the sealing part (812a/812b in Fig. 10-11, [0112, 0117]) comprises a first phosphor (812b in Fig. 11, [0117]) configured to emit red light in response to being excited by the blue light ([0117]), and wherein the color conversion layer (840c in Fig. 11, [0117]) comprises a first quantum dot (841a in Fig. 11, [0119-0120]) configured to emit green light in response to being excited by the blue light ([0120]).
.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over IM et al. (US 2017/0023829) in view of Park et al. (US 2019/0094617), Ishikawa et al. (US 2013/0128192) and Jung et al. (US 2015/0241622).
Regarding claim 1, IM et al. teaches a display device (Fig. 1-2, [0041-0068]) comprising: 
a light source member (BLU in Fig. 1, [0043, 0045]) comprising a plurality of light emitting element packages (0045]); and 
a display panel (DP in Fig. 1-2) disposed on an upper side (Fig. 1) of the light source member (BLU in Fig. 1, [0043, 0045]), the display panel (DP in Fig. 1-2) comprising: 
a first substrate (SUB1 in Fig. 2) adjacent to the light source member (BLU in Fig. 1, [0043, 0045]), and 
a second substrate (SUB2 in Fig. 2) facing the first substrate (SUB1 in Fig. 2),
wherein the first substrate (SUB1 in Fig. 2) comprises: 
a first base substrate (PL in Fig. 2, [0053]); 
a color conversion layer (OC in Fig. 2, [0052]) disposed on an upper side (Fig. 2) of the first base substrate (PL in Fig. 2, [0053])and comprising a quantum dot ([0052]); and

the second substrate (SUB2 in Fig. 2) comprises: 
a second base substrate (BS2 in Fig. 2, [0062]); 
a second polarizing layer (POL2 in Fig. 2, [0062]) disposed on an upper side (Fig. 2) of the second base substrate (BS2 in Fig. 2, [0062]); and 
a circuit layer (CE in Fig. 2, [0064]) disposed on a lower side (Fig. 2) of the second base substrate (BS2 in Fig. 2, [0062]); and 
a color filter layer ([0060, 0058-0059], the color filter layer CF may be disposed in the second display substrate SUB2) comprising a plurality of filter parts ([0058-0059]) for transmitting light of different wavelength ranges ([0058-0059]); and 
a light blocking part ([0058]).
IM et al. does not teach that the first substrate comprising a light condensing layer disposed on an upper side of the color conversion layer; the light blocking part disposed at a different level than adjacent filter parts and overlapping a boundary of the adjacent filter parts among the filter parts, wherein the light condensing layer comprises a condensing pattern part comprising a plurality of protruding patterns protruding toward a direction of the second substrate; and a low refractive part disposed on the condensing pattern part to cover the protruding pattern, and wherein each of the filters parts corresponds to the plurality of protruding patterns.
Park et al. teaches that (Fig. 2-4, Fig. 16-17, and Fig. 13A-15, [0043-0071, 0166-0228]) a first substrate (the substrate between 330 and the liquid crystal layer of 100 in Fig. 16, Fig. 4, [0170, 0045]) comprising: a light condensing layer (372 in Fig. 16, Fig. 13A-14A, [0191, 0094], the prism sheet 372 condenses light in a first direction) being a prism sheet (Fig. 16, Fig. 13A-14A, [0191, 0094]), disposed below (Fig. 16) the first polarizing layer (140 in Fig. 16 and Fig. 4, [0170, 0179]) and disposed on an upper 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Park et al. for the system of IM et al. such that the first substrate of the system of IM et al. comprising a light condensing layer being a prism sheet, disposed below the first polarizing layer and disposed on an upper side of the color conversion layer of the system of IM et al.; wherein the light condensing layer comprises a condensing pattern part comprising a plurality of protruding patterns protruding toward a direction of the liquid crystal layer; and wherein each of the filters parts of the system of IM et al. corresponds to the plurality of protruding patterns since this would help to condenses light, which is incident thereon, in a direction toward the lower polarizing plate, brightness may be improved (Park et al., [0202, 0191, 0078, 0165]).
Ishikawa et al. teaches that (Fig. 9, [0121-0126]) a light blocking part (24b/24a in Fig. 9, [0121-0126]) disposed at a different level (Fig. 9) than adjacent filter parts (22R/22G/22B in Fig. 9, [0124]) and overlapping (Fig. 9) a boundary of the adjacent filter parts (Fig. 9) among the filter parts (22R/22G/22B in Fig. 9, [0124]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ishikawa et al. for the system of IM 
Jung et al. teaches that (Fig. 2 and 16, [0064-0072]) a prism sheet (140 in Fig. 2 and 16, [0064, 0069]) disposed below a first polarizing layer (160 in Fig. 2 and 16, [0064, 0070-0072]), a low refractive part (150 in Fig. 2 and 16, [0069]) disposed on the pattern part (Fig. 2 and 16, [0069]) of prism sheet (140 in Fig. 2 and 16, [0064, 0069]) to cover (Fig. 2 and 16, [0069]) the protruding pattern (Fig. 2 and 16, [0069]) of the prism sheet (140 in Fig. 2 and 16, [0064, 0069]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Jung et al. for the system of IM et al. in view of Park et al. and Ishikawa et al.  such that a low refractive part disposed on the condensing pattern part of the system of IM et al. in view of Park et al. and Ishikawa et al. to cover the protruding pattern of the system of IM et al. in view of Park et al. and Ishikawa et al. since this would help to completely fill spaces between adjacent repeating triangular prisms of the prism pattern to define a surface substantially level for the above polarizing layer and provide a display apparatus having decreased thickness and improved image display quality,  and the luminance of the display apparatus may not be decreased (Jung et al., [0069, 0007, 0160]).

Regarding claim 13, IM et al. also teaches that the color conversion layer (OC in Fig. 2, [0052]) is disposed directly on (Fig. 2) an upper surface (Fig. 2) of the first base substrate (PL in Fig. 2, [0053]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over IM et al. in view of Park et al., Ishikawa et al. and Jung et al. as applied to claim 1 above, and further in view of Oh et al. (US 2015/0378216)
Regarding claim 16, IM et al. does not teach that at least one of the plurality of light emitting element packages further comprises a light emitting element configured to emit blue light and a sealing part covering the light emitting element and including at least one phosphor. 
Oh et al. teaches that (Fig. 9-11, [0106-0122]) at least one of the plurality of light emitting element packages (Fig. 10-11, [0112-0122]) further comprises a light emitting element (810a in Fig. 10-11, [0108]) configured to emit blue light ([0108]) and a sealing part (812a/812b in Fig. 10-11, [0112, 0117]) covering the light emitting element (810a in Fig. 10-11, [0108]) and including at least one phosphor (Fig. 10-11, [0112, 0117]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that at least one of the plurality of light emitting element packages further comprises a light emitting element configured to emit blue light and a sealing part covering the light emitting element and including at least one phosphor as taught by Oh et al. for the system of IM et al. in view of Park et al., Ishikawa et al. and Jung et al. since this would help to employ a smaller amount of quantum dot phosphors, which may thus result in saving unit costs of the composite, improving the functionality of a backlight unit, and making the backlight unit slimmer (Oh et al., [0013, 0200]).

Regarding claim 17, IM et al. does not teach that the sealing part comprises a first phosphor configured to emit red light in response to being excited by the blue light, and wherein the color conversion layer comprises a first quantum dot configured to emit green light in response to being excited by the blue light.
Oh et al. teaches that (Fig. 9-11, [0106-0122]) the sealing part (812a/812b in Fig. 10-11, [0112, 0117]) comprises a first phosphor (812b in Fig. 11, [0117]) configured to emit red light in response to being excited by the blue light ([0117]), and wherein the color conversion layer (840c in Fig. 11, [0117]) 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the sealing part comprises a first phosphor configured to emit red light in response to being excited by the blue light, and wherein the color conversion layer comprises a first quantum dot configured to emit green light in response to being excited by the blue light as taught by Oh et al. for the system of IM et al. in view of Park et al., Ishikawa et al., Jung et al. and Oh et al. since this would help to employ a smaller amount of quantum dot phosphors, which may thus result in saving unit costs of the composite, improving the functionality of a backlight unit, and making the backlight unit slimmer (Oh et al., [0013, 0200]).

Regarding claim 18, IM et al. does not teach that the sealing part comprises a second phosphor configured to emit green light in response to being excited by the blue light, and wherein the color conversion layer comprises a second quantum dot configured to emit red light in response to being excited by the blue light.
Oh et al. teaches that (Fig. 9-11, [0106-0122]) the sealing part (812a/812b in Fig. 10-11, [0112, 0117]) comprises a second phosphor (812a in Fig. 10, [0112]) configured to emit green light in response to being excited by the blue light ([0112]), and wherein the color conversion layer (840b in Fig. 110, [0115]) comprises a second quantum dot (841b in Fig. 10, [0115]) configured to emit red light in response to being excited by the blue light ([0115]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the sealing part comprises a second phosphor configured to emit green light in response to being excited by the blue light, and wherein the color conversion layer comprises a second quantum dot configured to emit red light in response to being excited by the blue .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over IM et al. (US 2017/0023829) in view of Chen (US 2018/0307079) and Park et al. (US 2019/0094617).
Regarding claim 21, IM et al. teaches a display device (Fig. 1-2, [0041-0068]) comprising: 
a light source member (BLU in Fig. 1, [0043, 0045]) comprising a plurality of light emitting element packages (0045]); and 
a display panel (DP in Fig. 1-2) disposed on an upper side (Fig. 1) of the light source member (BLU in Fig. 1, [0043, 0045]), the display panel (DP in Fig. 1-2) comprising:
a first substrate (SUB1 in Fig. 2) adjacent to the light source member (BLU in Fig. 1, [0043, 0045]), the first substrate (SUB1 in Fig. 2) comprising: 
a first base substrate (PL in Fig. 2, [0053]); 
a color conversion layer (OC in Fig. 2, [0052]) disposed on an upper side (Fig. 2) of the first base substrate (PL in Fig. 2, [0053])and comprising a quantum dot ([0052]); 
a first polarizing layer (POL1 in Fig. 2, [0056]) disposed on an upper side (Fig. 2) of the first base substrate (PL in Fig. 2, [0053]); and 
a color filter layer (CF in Fig. 2, [0058-0059]) comprising a plurality of filter parts for transmitting light of different wavelength ranges ([0059]), and disposed on an upper side (Fig. 2) of the first polarizing layer(POL1 in Fig. 2, [0056]), 
wherein a second substrate (SUB2 in Fig. 2) comprising: 
a second base substrate (BS2 in Fig. 2, [0062]); 

a circuit layer (CE in Fig. 2, [0064]) disposed on a lower side (Fig. 2) of the second base substrate (BS2 in Fig. 2, [0062]); and 
IM et al. does not teach that a light blocking part disposed on a lower side of the circuit layer, and the light blocking part overlaps a boundary of the adjacent filter parts among the filter parts, and the first substrate further comprises a light condensing layer disposed on an upper side of the color conversion layer, and the first substrate excludes the light blocking part.
Chen teaches that (Fig. 1-2, [0035, 0059-0066]) a light blocking part (103/BM/PS in Fig. 1-2, [0001, 0035, 0059, 0061, 0064, 0066]) disposed on a lower side (Fig. 1-2) of the circuit layer (102 in Fig. 1-2, [0059]), and the light blocking part (103 in Fig. 1-2, [0059, 0061, 0064, 0066]) overlaps (Fig. 1-2) a boundary (Fig. 1-2) of the adjacent filter parts (105 in Fig. 1-2, [0057, 0062, 0008, 0048]) among the filter parts (105 in Fig. 1-2, [0057, 0062, 0008]), and a first substrate (the lower substrate in Fig. 1-2) excludes (Fig. 1-2) the light blocking part (103/BM/PS in Fig. 1-2, [0001, 0035, 0059, 0061, 0064, 0066]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of IM et al. such that a light blocking part disposed on a lower side of the circuit layer, and the light blocking part overlaps a boundary of the adjacent filter parts among the filter parts, and the first substrate of the system of IM et al. excludes the light blocking part since this would help to provide supporting spacers between two substrates, Using a same material by the BM and the PS can simplify a CF process flow, and costs in the liquid crystal panel process are not additionally added (Chen, [0001, 0048-0049], Fig. 1-2).
Park et al. teaches that (Fig. 2-4, Fig. 16-17, and Fig. 13A-15, [0043-0071, 0166-0228]) a first substrate (the substrate between 330 and the liquid crystal layer of 100 in Fig. 16, Fig. 4, [0170, 0045]) 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Park et al. for the system of IM et al. in view of Chen such that the first substrate of the system of IM et al. in view of Chen further comprises a light condensing layer disposed on an upper side of the color conversion layer of the system of IM et al. in view of Chen since this would help to condenses light, which is incident thereon, in a direction toward the lower polarizing plate, brightness may be improved (Park et al., [0202, 0191, 0078, 0165]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871